Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending in the present application.

Specification
The disclosure is objected to because of the following informalities: The term “navigatable” is used throughout the specification, but never defined. The examiner believes that “navigatable” is a misspelling of the term “navigable” and has interpreted the specification as such for the purposes of examination. The term is located in at least paragraphs: [006]-[0011], [00178], [00181]-[00184], and [00186]-[00188]. 
 Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 7-8, 14-15, and 21 are objected to because of the following informalities:  The term “navigatable” is used, but never defined in the specification. The examiner believes that “navigatable” is a misspelling of the term “navigable” and has interpreted the claims as such for the purposes of examination. 
Appropriate correction is required.
Claims 2-6 are dependent upon claim 1 and objected to based upon that dependency.
Claims 9-13 are dependent upon claim 8 and are objected to based upon that dependency.
Claims 16-20 are dependent upon claim 15 and are objected to based upon that dependency.

Claims 7, 14, and 21 are objected to because of the following informalities: In claim 7, in the phrase “The computer-implemented method of claim 1 wherein navigatable structure includes…” the claim appears to be lacking an intended article. The examiner believes the intended claim to be “The computer-implemented method of claim 1, wherein the navigatable [sic] structure includes…” and has interpreted the claims as such for the purposes of examination. Claims 14 and 21 contain the same phrasing and are objected to for the same reasons. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to transitory forms of signal transmission, or signals per-se. Claim 8 requires “A computer program product residing on a computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising…” Paragraph [00216] of the specification defines computer readable medium as “for example but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, device, or propagation 
Claims 9-14 are also directed to the above transitory medium, and are rejected for the same reasons.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-2, 5-9, 12-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160267190 A1 to Mailhe et al (hereinafter, Mailhe), in view of US 20180060738 A1 to Achin et al (hereinafter, Achin).

As per claim 1, Mailhe teaches A computer-implemented method, executed on a computing device, comprising: identifying the need for a probabilistic model to process existing content ([0021] “The acts are performed by the system of FIG. 4, other systems, a medical scanner, a workstation, a computer, and/or a server. For example, act 30 is performed by a medical scanner. Acts 32-38 are performed by a processing component or other machine, such as the ;
importing a navigatable structure ([0022] “In act 30, a medical scanner acquires an image representing a patient. The image is made available by or within the medical scanner. Acquisition may be through transmission over a network or from a memory. A processor may extract the data from a picture archive communications system (PACS) or a medical records database.” Examiner Note: The examiner sees Mailhe’s PACS and medical records database as equivalent to a navigable structure. The examiner sees the extraction of images from the PACS and medical records database as the importing of those databases.);
utilizing the navigatable structure as a basis for an initial probabilistic model ([0032] “In deep learning, the latent variables are learned by machine training. The machine learns the generative model from training images of a database.” [0022] “In act 30, a medical scanner acquires an image representing a patient. The image is made available by or within the medical scanner. Acquisition may be through transmission over a network or from a memory. A processor may extract the data from a picture archive communications system (PACS) or a medical records database.” [0020] “The acts are performed in the order shown (top to bottom or numerical), but other orders may be used. For example, acts 32 and 36 are performed as part of act 34.”); and



Achin teaches determining whether the initial probabilistic model is a good explanation of the existing content ([0079] “Alternatively or in addition, the “suitability” of a predictive modeling procedure for a prediction problem may include data indicative of the extent to which the modeling procedure is expected to generate predictive models that provide adequate performance for a prediction problem. In some embodiments, a predictive modeling procedure's “suitability” data includes a classification of the modeling procedure's suitability. The classification scheme may have two classes (e.g., “suitable” or “not suitable”) or more than two classes (e.g., “highly suitable”, “moderately suitable”, “moderately unsuitable”, “highly unsuitable”).” [0080] “In some embodiments, exploration engine 110 determines the suitability of a predictive modeling procedure for a prediction problem based, at least in part, on one or more characteristics of the prediction problem, including (but not limited to) characteristics described herein. As just one example, the suitability of a predictive modeling procedure for a prediction problem may be determined based on characteristics of the dataset corresponding to the prediction problem, characteristics of the variables in the dataset corresponding to the prediction problem, relationships between the variables in the dataset, and/or the subject matter of the prediction problem. Exploration engine 110 may include tools (e.g., statistical analysis tools) for analyzing datasets associated with prediction problems to determine the characteristics of the prediction problems, the datasets, the dataset variables, etc.” Examiner Note: The examiner sees Achin’s evaluation of a classification model’s suitability for classification of a particular dataset as equivalent to determining .

Mailhe and Achin are analogous art because they are both directed to machine learning models. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mailhe’s image processing model with Achin’s model evaluation. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to identify inefficiencies within the system, which can be accomplished by evaluating the model’s suitability (Achin, [0158] “As another example, the resource allocation schedule may schedule execution of the modeling procedures with higher predicted suitabilities prior to execution of the modeling procedures with lower predicted suitabilities, which may also have the effect of allocating more processing resources to the more promising modeling procedures. In some embodiments, the results of executing the modeling procedures may be presented to the user via user interface 120 as the results become available. In such embodiments, scheduling the modeling procedures with higher predicted suitabilities to execute before the modeling procedures with lower predicted suitabilities may provide the user with additional important information about the evaluation of the search space at an earlier phase of the evaluation, thereby facilitating rapid user-driven adjustments to the search plan.”).

As per claim 2, the combination of Mailhe and Achin thus far teaches The computer-implemented method of claim 1.
Mailhe does not explicitly disclose further comprising: if the initial probabilistic model is a good explanation of the existing content, utilizing the initial probabilistic model.

Achin teaches further comprising: if the initial probabilistic model is a good explanation of the existing content, utilizing the initial probabilistic model (Achin, [0158] “As another example, the resource allocation schedule may schedule execution of the modeling procedures with higher predicted suitabilities prior to execution of the modeling procedures with lower predicted suitabilities, which may also have the effect of allocating more processing resources to the more promising modeling procedures. In some embodiments, the results of executing the modeling procedures may be presented to the user via user interface 120 as the results become available. In such embodiments, scheduling the modeling procedures with higher predicted suitabilities to execute before the modeling procedures with lower predicted suitabilities may provide the user with additional important information about the evaluation of the search space at an earlier phase of the evaluation, thereby facilitating rapid user-driven adjustments to the search plan.” Examiner Note: Achin’s execution of a model with high suitability is seen as equivalent to utilizing the probabilistic model in response to the model being a good explanation of the existing content.).

Mailhe and Achin are analogous art because they are both directed to machine learning models. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mailhe’s image processing model with Achin’s model evaluation. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to increase efficiency of the system, which can be accomplished by using the most suitable model possible (Achin, [0158] “As another example, the resource allocation schedule may schedule execution of the modeling procedures with higher predicted suitabilities prior to execution of the modeling procedures with lower predicted suitabilities, which may also have the effect of allocating 

As per claim 5, the combination of Mailhe and Achin thus far teaches The computer-implemented method of claim 1. 
Mailhe does not explicitly disclose wherein determining whether the initial probabilistic model is a good explanation of the existing content includes: using an ML algorithm to fit the initial probabilistic model to the existing content.

Achin teaches wherein determining whether the initial probabilistic model is a good explanation of the existing content includes: using an ML algorithm to fit the initial probabilistic model to the existing content ([0087] “In some embodiments, exploration engine 110 determines the suitability of a predictive modeling procedure for a prediction problem based, at least in part, on the output of a “meta” machine-learning model, which may be trained to determine the suitability of a modeling procedure for a prediction problem based on the results of various modeling procedures (e.g., modeling procedures similar to the modeling procedure at issue) for other prediction problems (e.g., prediction problems similar to the prediction problem at issue). The machine-learning model for estimating the suitability of a predictive modeling procedure for a prediction problem may be referred to as a “meta” machine-learning model because it applies .

Mailhe and Achin are analogous art because they are both directed to machine learning models. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mailhe’s image processing model with Achin’s model evaluation. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to 

As per claim 6, the combination of Mailhe and Achin thus far teaches The computer-implemented method of claim 5.
Mailhe does not specifically disclose wherein the ML algorithm includes one or more of: an inferencing algorithm, a learning algorithm, an optimization algorithm, and a statistical algorithm.

Achin teaches wherein the ML algorithm includes one or more of: an inferencing algorithm, a learning algorithm, an optimization algorithm, and a statistical algorithm ([0087] “In some embodiments, exploration engine 110 determines the suitability of a predictive modeling procedure for a prediction problem based, at least in part, on the output of a “meta” machine-learning model, which may be trained to determine the suitability of a modeling procedure for a prediction problem based on the results of various modeling procedures (e.g., modeling .

Mailhe and Achin are analogous art because they are both directed to machine learning models. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mailhe’s image processing model with Achin’s model evaluation. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to increase efficiency of the system, which can be accomplished by using the most suitable model possible (Achin, [0158] “As another example, the resource allocation schedule may schedule execution of the modeling procedures with higher predicted suitabilities prior to execution of the modeling procedures with lower predicted suitabilities, which may also have the effect of allocating more processing resources to the more promising modeling procedures. In some embodiments, the results of executing the modeling procedures may be presented to the user via user interface 120 as the results become available. In such embodiments, scheduling the modeling procedures with higher predicted suitabilities to execute before the modeling procedures with lower predicted suitabilities may provide the user with additional important information about the evaluation of the search space 

As per claim 7, the combination of Mailhe and Achin thus far teaches The computer-implemented method of claim 1. 
Mailhe teaches wherein navigatable structure includes one or more of: an interactive voice response tree; a file directory tree; an analysis flowchart; and a data organizational structure ([0022] “In act 30, a medical scanner acquires an image representing a patient. The image is made available by or within the medical scanner. Acquisition may be through transmission over a network or from a memory. A processor may extract the data from a picture archive communications system (PACS) or a medical records database. Alternatively, data not in the medical environment is acquired, such as capturing or loading a photograph or video. Other sensors (e.g., acoustic transducers or camera) may generate an image in alternative embodiments.” Examiner Note: The examiner sees Mailhe’s picture archive communications system and medical databases as equivalent to a data organizational structure).

Claim 8 is a computer program product claim corresponding to method claim 1. Claim 8 requires A computer program product residing on a computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising (Mailhe, [0074] “The memory 84 or other memory is alternatively or additionally a non-transitory computer readable storage medium storing data representing instructions executable by the programmed processor 82 for training or use of a machine-learnt generative model in an inverse solution to correct distortions in an image. The instructions for implementing the processes, methods and/or techniques discussed herein are 

Claim 9 is a computer program product claim corresponding to method claim 2. Claim 9 is rejected for the same reasons as claim 2. 

Claim 12 is a computer program product claim corresponding to method claim 5. Claim 12 is rejected for the same reasons as claim 5. 

Claim 13 is a computer program product claim corresponding to method claim 6. Claim 13 is rejected for the same reasons as claim 6.

Claim 14 is a computer program product claim corresponding to method claim 7. Claim 14 is rejected for the same reasons as claim 7.

Claim 15 is a system claim corresponding to method claim 1. Claim 15 requires A computing system including a processor and memory configured to perform operations comprising (Mailhe, [0074] “The memory 84 or other memory is alternatively or additionally a non-transitory computer readable storage medium storing data representing instructions executable by the programmed processor 82 for training or use of a machine-learnt generative model in an inverse solution to correct distortions in an image. The instructions for implementing the processes, methods and/or techniques discussed herein are provided on non-transitory computer-readable storage media or memories, such as a cache, buffer, RAM, removable media, hard drive or other computer readable storage media. Non-transitory computer readable storage media include various types of volatile and nonvolatile storage media. The functions, acts or tasks illustrated in the figures or described herein are executed in response to one or more sets of instructions stored in or on computer readable storage media. The functions, acts or tasks are independent of the particular type of instructions set, storage media, processor or processing strategy and may be performed by software, hardware, integrated circuits, firmware, micro code and the like, operating alone, or in combination. Likewise, processing strategies may include multiprocessing, multitasking, parallel processing, and the like.”)

Claim 16 is a system claim corresponding to method claim 2. Claim 16 is rejected for the same reasons as claim 2. 

Claim 19 is a system claim corresponding to method claim 5. Claim 16 is rejected for the same reasons as claim 5. 

Claim 20 is a system claim corresponding to method claim 6. Claim 20 is rejected for the same reasons as claim 6.

Claim 21 is a system claim corresponding to method claim 7. Claim 21 is rejected for the same reasons as claim 7.

Claims 3-4, 10-11, and 17-18 are rejected over US 20160267190 A1 to Mailhe et al (hereinafter, Mailhe), in view of US 20180060738 A1 to Achin et al (hereinafter, Achin), further in view of US 20190102693 A1 to Yates et al (hereinafter, Yates).

As per claim 3, the combination of Mailhe and Achin thus far teaches The computer-implemented method of claim 1. 
Mailhe and Achin disclose both evaluating a model’s effectivity and training a model based on that evaluation, do not explicitly disclose further comprising: if the initial probabilistic model is not a good explanation of the existing content, modifying the initial probabilistic model to make a revised probabilistic model.

Yates teaches further comprising: if the initial probabilistic model is not a good explanation of the existing content, modifying the initial probabilistic model to make a revised probabilistic model ([0005] “During production, the online system compares the predicted output (e.g., a predicted occurrence of an event) generated by the machine learning model to an actual output (e.g., an observation of whether the event actually occurred) to determine the performance of the machine learning model. The online system triggers a corrective action if the performance of the machine learning model significantly differs from the estimated performance. .

Mailhe, Achin, and Yates are analogous art because they are both directed to machine learning models. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mailhe’s image processing model with Achin’s model evaluation and Yates’ model retraining. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to increase accuracy of the system, which can be accomplished by retraining a deficient model (Yates, [0002] “Machine learning models are widely implemented for a variety of purposes in online systems, for example, to predict the likelihood of the occurrence of an event. Machine learning models can learn to improve predictions over numerous training iterations, often times to accuracies that are difficult to achieve by a human. An important step in the implementation of a machine learning model that can accurately predict an output is the training step of the machine learning model.”).

As per claim 4, the combination of Mailhe, Achin, and Yates thus far teaches The computer-implemented method of claim 3.
determining whether the revised probabilistic model is a good explanation of the existing content.


Achin teaches determining whether the revised probabilistic model is a good explanation of the existing content ([0079] “Alternatively or in addition, the “suitability” of a predictive modeling procedure for a prediction problem may include data indicative of the extent to which the modeling procedure is expected to generate predictive models that provide adequate performance for a prediction problem. In some embodiments, a predictive modeling procedure's “suitability” data includes a classification of the modeling procedure's suitability. The classification scheme may have two classes (e.g., “suitable” or “not suitable”) or more than two classes (e.g., “highly suitable”, “moderately suitable”, “moderately unsuitable”, “highly unsuitable”).” [0080] “In some embodiments, exploration engine 110 determines the suitability of a predictive modeling procedure for a prediction problem based, at least in part, on one or more characteristics of the prediction problem, including (but not limited to) characteristics described herein. As just one example, the suitability of a predictive modeling procedure for a prediction problem may be determined based on characteristics of the dataset corresponding to the prediction problem, characteristics of the variables in the dataset corresponding to the prediction problem, relationships between the variables in the dataset, and/or the subject matter of the prediction problem. Exploration engine 110 may include tools (e.g., statistical analysis tools) for analyzing datasets associated with prediction problems to determine the characteristics of the prediction problems, the datasets, the dataset variables, etc.” Examiner Note: The examiner sees Achin’s evaluation of a classification model’s suitability for classification of a particular dataset as equivalent to determining 

Mailhe, Achin, and Yates are analogous art because they are both directed to machine learning models. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mailhe’s image processing model with Achin’s model evaluation and Yates’ model retraining. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to increase efficiency of the system, which can be accomplished by using the most suitable model possible (Achin, [0158] “As another example, the resource allocation schedule may schedule execution of the modeling procedures with higher predicted suitabilities prior to execution of the modeling procedures with lower predicted suitabilities, which may also have the effect of allocating more processing resources to the more promising modeling procedures. In some embodiments, the results of executing the modeling procedures may be presented to the user via user interface 120 as the results become available. In such embodiments, scheduling the modeling procedures with higher predicted suitabilities to execute before the modeling procedures with lower predicted suitabilities may provide the user with additional important information about the evaluation of the search space at an earlier phase of the evaluation, thereby facilitating rapid user-driven adjustments to the search plan.”).

Claim 10 is a program product claim corresponding to method claim 3. Claim 10 is rejected for the same reasons as claim 3.
 Claim 11 is a program product claim corresponding to method claim 4. Claim 11 is rejected for the same reasons as claim 4.
Claim 17 is a system claim corresponding to method claim 3. Claim 17 is rejected for the same reasons as claim 3.
Claim 18 is a system claim corresponding to method claim 4. Claim 18 is rejected for the same reasons as claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180060744 A1 to Achin is considered pertinent due to the model analysis method disclosed. “ROC Random Forest and Its Application” to Song is considered pertinent due to the classification model generation and analysis methods disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL G SMITH whose telephone number is (571)272-9730. The examiner can normally be reached on Monday-Friday from 9:30 A.M. to 6:00 P.M. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo, can be reached at telephone number 571-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). 


Respectfully Submitted,

/PAUL GORDON SMITH/Examiner, Art Unit 2126   
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126